
	
		II
		111th CONGRESS
		1st Session
		S. 1995
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain soap and
		  lotion pumps.
	
	
		1.Certain soap and lotion
			 pumps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plastic or metal hand-operated, portable lotion or soap pumps
						not designed to be affixed to a wall, countertop or cabinet (provided for in
						subheading 8424.89.00) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
